J-A13010-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

MICHAEL K. MADIGAN, JR.,                       IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                          Appellant

                    v.

AMANDA N. VEREB,

                          Appellee                  No. 848 WDA 2014


                     Appeal from the Order April 25, 2014
            In the Court of Common Pleas of Westmoreland County
                      Civil Division at No(s): 708 of 2014


BEFORE: PANELLA, J., SHOGAN, J., and OTT, J.

JUDGMENT ORDER BY PANELLA, J.                          FILED MAY 20, 2015

      On June 17, 2014, the trial court ordered Madigan to file a Rule

1925(b) statement.       The Rule 236 notice appended to the order provides

that the lower court prothonotary sent a copy of the order to Appellant by

mail on June 18, 2014. The order stated that Madigan “shall file of record in

this [c]ourt and serve on the undersigned” the Rule 1925(b) statement

“within twenty-one (21) days from the date of this Order, pursuant to Rule

1925(b) of the Rules of Appellate Procedure[.]” Order, filed 6/17/14. See

also Pa.R.A.P. 1925(b)(2). Thirty-five days later, on July 23, 2014, the trial

court entered an order noting that Madigan had not complied with the June

17 order.

      A review of the docket entries and certified record discloses that

Madigan never complied with Rule 1925(b).         He never filed a concise
J-A13010-15



statement of matters complained of on appeal.            Accordingly, we are

constrained to find the issues raised on appeal waived.         See Pa.R.A.P.

1925(b)(4)(vii); Commonwealth v. Lord, 719 A.2d 306, 309 (Pa. 1998)

(“Any issues not raised in a 1925(b) statement will be deemed waived.”).1

       We recently reiterated the “automatic nature” of the waiver of issues

for failure to comply with Rule 1925(b) and that “we are required to address

the issue once it comes to our attention.”             Greater Erie Indus.

Development Corp. v. Presque Isle Downs, Inc., 88 A.3d 222, 224 (Pa.

Super. 2014) (en banc).           In Presque Isle Downs, the en banc panel

examined Pennsylvania Supreme Court cases construing Rule 1925(b) and

noted that “our Supreme Court does not countenance anything less than

stringent application of waiver pursuant” to that rule. Id. (citation omitted).

       In any event, we note that even if we had not found waiver, we would

have affirmed the trial court’s order.

       Order affirmed.




____________________________________________


1
  Madigan is not entitled to any particular advantages based on his lack of
legal training. See Cole v. Czegan, 722 A.2d 686, 687 (Pa. Super. 1998).
Indeed, our Supreme Court has warned that “any layperson choosing to
represent himself in a legal proceeding must, to some reasonable extent,
assume the risk that his lack of expertise and legal training will prove his
undoing.” Vann v. Commonwealth Unemployment Compensation Bd.
of Review, 494 A.2d 1081, 1086 (Pa. 1985) (citation omitted).



                                           -2-
J-A13010-15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/20/2015




                          -3-